DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeJarnette (US 20180007458 A1).
	Regarding claim 1, DeJarnette discloses a hybrid audio processing system comprising: a housing (1) that has a cover member and a body member, the cover member pivotally coupled to the body member (via hinges 18A), wherein the body member has a void (17) dimensioned and shaped to encase a musical instrument (para. 0010); an audio amplification unit configured to amplify signals received from any dedicated sound source and musical instruments (para. 0003, 0009: “The guitar case will have one quarter inch input 12 for a guitar, or other instrument that can be connected through a quarter inch …”) including the musical instrument encased in said 
	Regarding claims 2-6, DeJarnette discloses the claimed invention (see Figs. 2-3).
	Regarding claim 8, DeJarnette discloses: wherein the audio amplification unit and the one or more speakers are powered by a battery, the battery encased within the housing (para. 0005, 0009).  
	Regarding claim 9, DeJarnette discloses: wherein the one or more controls include volume level controls, bass control, treble control, wherein the hybrid audio processing system further comprises one or more inputs including a phone jack (para. 0005, 0009).  
	Regarding claim 10, DeJarnette discloses: the musical instrument is an electric guitar (para. 0009).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

5.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette (US 20180007458 A1).
	Regarding claim 7, DeJarnette does not mention explicitly: wherein the audio amplification unit is configured to wirelessly couple to the guitar.
	However, since DeJarnette teaches the Bluetooth capability (para. 0005), it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply the Bluetooth capability to wirelessly couple the audio amplification unit to the guitar, as an intended use of the DeJarnette invention. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Regarding claim 11, DeJarnette does not mention explicitly: wherein 3-4 speakers are mounted to a rear wall of the body member.
However, since DeJarnette teaches the general condition of the speaker layout (Abstract: “ … consisting of one or more speakers”; para. 0009: “Further improvements could also consist of speakers all around the bottom of the case, providing 360 degree sound”), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837